Citation Nr: 0334431	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-07 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a hypertension, claimed 
as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wills, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970.  Service in Vietnam is indicated by the 
evidence of record.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The record shows that in June 2002 the veteran requested a 
personal hearing before a Veterans Law Judge in Washington, 
D.C.  However, in December 2002, the veteran withdrew his 
request for a hearing and requested that his appeal proceed 
based on the evidence presently in his claims file.

Clarification of issue on appeal

A review of both the September 2001 rating decision and the 
June 2002 Statement of the Case show that the RO adjudicated 
the veteran's claim of entitlement to service connection 
hypertension both on a direct service connection basis and 
secondary to diabetes mellitus.  However, it is clear from 
communications from the veteran that that he is seeking 
entitlement to service connection for hypertension, only as 
secondary to his service-connected diabetes mellitus, 
including on the basis of aggravation.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995) [additional disability resulting 
from the aggravation of a non service-connected condition by 
a service-connected condition is compensable under 38 C.F.R. 
§ 3.310(a)].  The issue on appeal has therefore been restated 
to indicate that only secondary service connection is at 
issue.   




REMAND

The veteran contends, in essence, that his hypertension is 
caused by the service-connected diabetes mellitus.  For the 
reasons that will be explained below, the Board finds that 
remand of this case is required.

Reasons for remand

The VCAA

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claims and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation apply to the veteran's 
claims.  See, in general, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002)]; 
38 C.F.R. § 3.159 (2002).  

In this case, the Board notes that the veteran has not been 
notified of the evidence required to substantiate his claim 
for service connection, as required by the VCAA.  In addition 
to informing the veteran of the evidence needed to 
substantiate his claim, VA is required to inform him of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b) (2002);  see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Additional evidentiary development

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Reiber v. Brown, 7 Vet. App. 513, 516-17 
(1995); Wallin v. West, 11 Vet. App. 509, 512 (1998).

VA treatment records obtained by the RO show that the veteran 
has a diagnosis of hypertension.  The first element is, 
therefore, met as to that claim.  In addition, service 
connection has been established for diabetes mellitus, which 
meets the second element of the criteria in this case.  The 
outcome of this case therefore revolves around medical nexus.  
The current evidence is somewhat ambiguous and does not 
squarely address this matter.  

In a claim for compensation benefits, the duty to assist 
includes providing a VA medical examination or obtaining a 
medical opinion if VA determines that such an examination or 
opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(i) (2003);  
see also Charles v. Principi, 16 Vet. App. 370 (2002).  In 
this case, the Board believes that a medical opinion should 
be obtained.  

Accordingly, the case is remanded to the Veterans Benefits 
Administration (VBA) for the following:

1.  VBA must review the veteran's VA 
claims folder and ensure that any 
notification and development action 
required by the VCAA and its implementing 
regulations, court decisions and VA 
directives is completed.  

2.  VBA should arrange for the veteran's 
claims folder to be reviewed by a 
physician with appropriate expertise.  
The reviewing physician should render an 
opinion as to whether it is as likely as 
not that the veteran's currently 
diagnosed hypertension  is etiologically 
related to his service-connected diabetes 
mellitus, to include consideration of the 
matter of whether the veteran's 
hypertension was aggravated by the 
diabetes mellitus.  If physical 
examination and/or diagnostic testing of 
the veteran is deemed by the examiner to 
be necessary, such should be scheduled.  
A report should be prepared and 
associated with the veteran's VA claims 
folder.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the VBA 
should re-adjudicate the issue on appeal.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and be given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the VBA.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


